787 N.W.2d 112 (2010)
Christa MORAN, f/k/a Christa Moran Roy, Plaintiff-Appellee,
v.
Matthew Ennis ROY, Defendant-Appellant
Docket No. 141200. COA No. 295746.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 29, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.